Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1142473. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the current application claim the same structure and use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33 and  35-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buttolo (US 2016/0344386).
Regarding claim 33, Buttolo teaches An operator control device controlling safety-relevant functions associated with a vehicle, the operator control device comprising (Figs. 1-2 control panels for car functions): at least one user interface having at least one user control input field  for user input (Fig.1-2 input panels 22 and 24); and
a sensor system for identifying a user input in the area of the user control input field (input sensor system 24), wherein the sensor system has at least one first, capacitive sensor device having a first, electrically conductive sensor structure (Figs. 4, 29-33 drive electrode 26) and a second, capacitive sensor device  having a second, electrically conductive sensor structure (Figs. 4, 29-33 receive electrode 28), the sensor structures being arranged beneath the at least one user interface  in the area of the user control input field (Figs. 2 and 28 show sensor structure 24 behind/beneath panel 22) characterized in that wherein the first sensor structure and the second sensor structure are each configured in comb-like and/or meanderous fashion and arranged in intermeshing fashion at least in a subarea of the user control input field (Figs. 4, and 29-33); wherein the sensor system is configured for each user control input field separately (input fields 22) to register, in comparison with a reference state (initialized reference count), a respective change in the capacitive coupling of the first sensor structure to the surroundings and/or a reference electrode and a change in the capacitive coupling of the second sensor structure to the surroundings and/or a reference electrode, wherein the change in the capacitive coupling that is caused as a result of a user input in the area of the user control input field ([0056] teaches how an initialized reference count on the electrode is used to determine when an object come in contact with the sensor)
wherein the operator control device triggers one of safety-relevant functions, for each user control input field separately, based on the sensory system registering  the change in both the capacitive coupling of the sensor structure  of the first capacitive sensor device  and of the sensor structure of the second sensor device of the sensor system to the surroundings and/or to a reference electrode simultaneously or at  slightly staggered times that safety-relevant plausibilization of the captured sensor signals is possible ([0056-0057] Figs. 6-13 teach how the system recognizes change in capacitance by proximity measurements and only triggers an event based on amplitude exceeding a threshold). 
		Regarding claim 35, Buttolo teaches wherein the captured sensor signals comprise a first captured sensor signal of the first sensor device and a second captured sensor signal of the second sensor device, and wherein plausibilization of captured sensor signals is performed by comparison of the first captured sensor signal with the second captured sensor signal and on the basis of the registered changes in the capacitive coupling of the first and second sensor structures to the surroundings and the reference electrode. (Figs. 29-33 and the respective description teach how sensor structures 24 are connected to each other through transition area 500 by interleaving portions of first and second sensor area at 510 [0110]. ([0056-0057] Figs. 6-13 teach how the system recognizes change in capacitance by proximity measurements and only triggers an event based on amplitude exceeding a threshold)).   
	Regarding claim 36, Buttolo teaches wherein: the sensor system is configured such that to register the change in the capacitive coupling of at least one sensor structure to the surroundings (Figs. 4, 29-33), in a first scanning cycle a reference capacitance ( max channel value) and a measurement capacitance (sum channel values), formed by the sensor structure and the surroundings, are each charged with a defined electrical potential in a first step,
the reference capacitance (max channel value) being able to be charged with a first, defined electrical potential and the measurement capacitance (sum channel value) being able to be charged with a second, defined electrical potential, the reference capacitance and the measurement capacitance formed by the sensor structure (sensor structures 24 comprising drive electrodes 26 and receive electrode 28) and the surrounding is shorted in a further second step (Figs. 4 and 29-33), and the resulting electrical potential  arising between the measurement capacitance (sum channel value) and the reference capacitance (max channel value) registered as a sensor signal in a further third step, the resulting electrical potential arising on the basis of the first and second electrical potentials, the basis of the magnitude of the reference capacitance  and  the magnitude of the measurement capacitance (Fig. 15 and the respective description teach how a max channel has a value (potential) used to compare against a sum channel value (potential) to determine where a finger has touched and or moved to on the panel).
	Regarding claim 37, Buttolo teaches wherein the sensor system is configured such that in a further scanning cycle, the reference capacitance (max channel value) is charged with the second electrical potential and the measurement capacitance (sum channel value) is charged with the first electrical potential in the first step, the reference capacitance and the measurement capacitance formed by the at least one sensor structure (elements 26,28)and the surroundings are shorted in a further fourth step, and the resulting electrical potential  arising between the measurement capacitance and the reference capacitance is registered as a sensor signal in a further fifth step, the resulting electrical potential arising on the basis of the first and second potentials and, the magnitude of the reference capacitance and on the basis of-the magnitude of the measurement capacitance ([0082] teaches that in operation the max channel value and the sum channel value can be switched for a calibration to determine the change in capacitance of the sensor structures).
	Regarding claim 38, Buttolo teaches wherein at least one sensor system has a reference electrode, wherein the reference electrode has a defined electrical potential applied to it the reference electrode, and the sensor system is configured such that a user input in the area of the user control input field causes a registerable change in a capacitive coupling of at least one sensor structure, to the reference electrode in comparison with a reference state (sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
Regarding claim 39, Buttolo teaches the sensor system is configured such that in a further scanning cycle, the reference electrode has can have a defined electrical potential applied to it in a first step, and the capacitive coupling of at least one sensor structure to the reference electrode can be registered in a further second step([0082]sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).	
	Regarding claim 40, Buttolo teaches wherein the sensor system further comprises a pressure-sensitive sensor device for identifying a user input in the area of the user control input field (Figs. 3 and 28 show multiple capacitive input panels).
	Regarding claim 41, Buttolo teaches wherein the sensor system is configured to register  the change in the capacitive coupling of the sensor structure  of the first capacitive sensor device  and of the sensor structure of the second sensor device of the sensor system to the surroundings and/or to a reference electrode at the same time or  to register said change at  slightly staggered times at which safety-relevant plausibilization of the captured sensor signals is possible ([0056-0057] Figs. 6-13 teach how the system recognizes change in capacitance by proximity measurements and only triggers an event based on amplitude exceeding a threshold).	
	 
	Regarding claim 42, Buttolo teaches a monitoring device for identifying a fault state in the sensor system (threshold met or not), wherein monitoring device is used to plausibilize at least one sensor signal of at least one sensor device of at least one sensor system, wherein the monitoring device identifies a fault if at least one captured and evaluated sensor signal is implausible, the monitoring device being configured to take at least one captured sensor signal of the first sensor device  and at least one captured sensor signal of the second sensor device  and/or  to take the directly successively registered changes in the capacitive coupling of a sensor structure to the surroundings and in the capacitive coupling of this sensor structure to the reference electrode as a basis for identifying whether there is a fault state(Figs. 6-13 teach how the threshold value is used to determine if use is sliding across the panel of channels or if a touch is made on a channel and if the is not met then an activation signal is not registered and no contact is considered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Buttolo (US 2016/0344386) in view of Wakuda (US 2015/0248180)
Regarding claim 34, Although Buttolo teaches the limitations as discussed above, he fails to teach wherein the first sensor structure and the second sensor structure are electrically connected alternately in turn as the reference electrode to one another, wherein the first sensor structure is connected as the reference electrode to the second sensor structure at a first time point, and wherein the second sensor structure is connected as the reference electrode to the first sensor structure at a second time point that is subsequent to the first time point.
However in the same field of providing a capacitive detection method, Wakuda teaches an input device that uses a detection method wherein the first sensor structure (sensor electrodes 11)and the second sensor structure (sensor electrodes 12) are electrically connected alternately in turn as the reference electrode to one another (ground electrode), wherein the first sensor structure is connected as the reference electrode to the second sensor structure at a first time point, and wherein the second sensor structure is connected as the reference electrode to the first sensor structure at a second time point that is subsequent to the first time point ([0070-0072] teach how the detection of electrodes of group 12 are set ground when electrodes of group 11 are set as described in [0070] and that electrodes of group 11 are set to ground when electrodes of group 12 are set as described in [0071].) .
Therefore it would have been obvious to one or ordinary skill in the art to combine the sensing device as taught by Buttolo with the method of sensing as taught by Wakuda. This combination would provide an improved method of detection in a capacitive device as taught by Wakuda in [0017-0019].

Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo (US 2016/0344386) in view Badaye (US 2012/0227259).
Regarding claim 43, Buttolo teaches the limitations as discussed above and further teaches the system can be integrated into a touchscreen display [0048] but fail to teach 
the operator control device  has a lighting device having at least one light-emitting source  for lighting the back of at least one user control input field, wherein the at least one light-emitting source is preferably arranged in a plane beneath at least one sensor structure of the sensor system associated with the control panel, particularly beneath the sensor structure of the first capacitive sensor device and beneath the sensor structure  of the second capacitive sensor device of the sensor system associated with the control pane.
	However in the same field of integrating a touch sensor and a display device to have a touch panel, Badaye teaches the operator control device  has a lighting device having at least one light-emitting source  for lighting the back of at least one user control input field, wherein the at least one light-emitting source is preferably arranged in a plane beneath at least one sensor structure of the sensor system associated with the control panel, particularly beneath the sensor structure of the first capacitive sensor device and beneath the sensor structure  of the second capacitive sensor device of the sensor system associated with the control pane ([0035] teaches LCD panel 4 is below touch sensor array 5 where the array structures are described throughout the disclosure with respect to Figs. 3-30).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor panel as taught with Buttolo with the touch panel design as taught by Badaye. This combination would provide an improved sensing array for user interface touch device.
	Regarding claim 44, Badaye teaches all the sensor structures of the sensor array are configured and/or arranged such that a beam path from the at least one light emitting source to the user control input field is not blocked ((0035] Fig. 2)
	Regarding claim 45, Badaye teaches all the structures of the sensor system are configured in such a transparent fashion that the sensor structures are transmissive at least for a portion of the radiation emitted by the at least one light-emitting source ([0035][0059]).
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621